UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6915


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TRAYONE MAURICE BURTON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:07-cr-00773-JFA-1)


Submitted: November 21, 2017                                Decided: November 27, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Trayone Maurice Burton, Appellant Pro Se. Stanley D. Ragsdale, John David Rowell,
Jane Barrett Taylor, Assistant United States Attorneys, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Trayone Maurice Burton appeals the district court’s orders granting his 18 U.S.C.

§ 3582(c)(2) (2012) motion for a sentence reduction under Sentencing Guidelines

Amendment 782, and denying his motion for reconsideration. We review for abuse of

discretion a district court’s decision whether to reduce a sentence under § 3582(c)(2), and

review de novo a district court’s conclusion as to the scope of its legal authority under

that provision. See United States v. Muldrow, 844 F.3d 434, 437 (4th Cir. 2016). We

have reviewed the record and discern no abuse of discretion by the district court.

Accordingly, we affirm the district court’s orders. See United States v. Burton, No. 3:07-

cr-00773-JFA-1 (D.S.C. Apr. 25, 2017; June 30, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2